^£b__WW>Yvv V\^s n^u Coj<\r.e.rn_l                         :           • -,                :     ^ -3d- \ S-


^1 VW \a (X Rtoe_Q.\.a\ \eatv\\A^ norrvyTovVM. Ve.\rg C^-V VVae, Utvk^o. \kv\X\~


tiv<                            \-0       T-e- r e>We_   Sov^ve^-VvtAq ^ia. 'Po.sV-Cnv\— -
                                                         i                      w


v;c VtfsW      \-p ao<A        ©Al e.s.

                                •VVCvjs    w\.c^W«-^     \s      cv^e-aAVi^                      A^pv^cAocV-e-k»
                                                                 J                       J       * X\                •
tc.    YV\(XVW\.   v^nvA £oy^ a^v   ^i\u\r- V\VV\€>
                   J-               J



                                                                                                                             _




                                                                                             Tv\j7v\\<"iAoi yoa 'a 01X —

                                                                                                            7    ,



                                                                                         Cie-Ws'                rvvr\Vow€_
                    .
                                                                                    ,'~>




                                                                           •         s                  •   •




                                                                         Ppf^pjn.r-p,
                                                             CO»BTnfrE^ED W •
                                                             C0U'",PFCWMWA|4ppKLfi
                                                                         MAV04M15

                                                                 AtaA008&B,Gbric
                                                                     '